                 United States District Court
                Middle District of Tennessee
                     Office of the Clerk
                800 United States Courthouse
                Nashville, Tennessee 37203
                      (615) 736−5498


    NOTICE REGARDING BUSINESS ENTITY
         DISCLOSURE STATEMENT

Pursuant to Local Rule 7.02 of the United States District
Court for the Middle District of Tennessee, any non−
governmental business entity party shall file a
Business Entity Disclosure Statement, using the form
located on the Court's website.

A party shall file the Business Entity Disclosure
Statement as a separate document with its initial
pleading, or other initial Court filing, and shall
supplement the Business Entity Disclosure Statement
within a reasonable time of any change in the
information.




 Case 3:19-cv-00080 Document 2 Filed 01/16/19 Page 1 of 1 PageID #: 49
